Citation Nr: 1311873	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-47 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to an increased rating for degenerative arthritis of the right knee with surgical scars (right knee disability), currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Alyson Oliver, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of an increased rating for the right knee is the only issue certified on appeal to the Board.


FINDING OF FACT

The Veteran's right knee disability resulted in surgery for symptomatic removal of the semilunar cartilage; there is painful and limited flexion, but not to 30 degrees or the functional equivalent; there is no impairment on extension; and no instability or subluxation; his surgical scarring has not resulted in scarring that is deep, non-linear, or measuring an area or areas of 144 square inches or more, nor is the scarring unstable, painful, or productive of any functional impairment.  


CONCLUSIONS OF LAW

1.  The rating criteria for a rating in excess of 10 percent for right knee disability based on symptomatic removal of the semilunar cartilage are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2012).

2.  The rating criteria for a separate 10 percent rating for right knee disability based on impairment of flexion are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent December 2009 and January 2010.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess.

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   
 
The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In conjunction with his claim for an increased rating, the Veteran was afforded several VA examinations.  He was examined in January 2010.  At that time, the veteran reported having weakness, swelling, giving way, lack of endurance, fatigability, and pain.  He reported flare-ups of up to two times per day, lasting for one hour.  His pain level was an 8 out of 10 with 10 being worse.  The flare-ups are precipitated by physical activity and alleviated by rest.  However, during flare-ups, he experienced neither functional impairment nor limitation of pain of the joint.  He reported taking anti-inflammatory pain medication twice per day.  There had not been a period of incapacitation.  Physical examination revealed scars located on the medial right knee.  There were two identical arthroscopic scars which were linear and measured in total 1 centimeter by .3 centimeter.  The scarring was not painful, there was no skin breakdown, and there was no underlying tissue damage.  The scarring was superficial and without inflammation.  There was no edema, keloid formation, or disfigurement nor was there any associated imitation of motion or of function.  Physical examination of the knee revealed that the Veteran walked with normal posture and gait.  The leg lengths were the same.  For ambulation, the Veteran reported using a break for extra support and pain alleviation.  On his knee, there was tenderness, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was also no subluxation.  Range of motion revealed flexion to 120 degrees when there was pain at that point.  Extension was full at zero degrees with no pain.  The examiner noted that the right knee was additionally limited by the DeLuca factors.  The examiner stated that the stability tests for Veteran's anterior and posterior crusciate ligaments as well as his medical and lateral collateral ligaments were normal.  The medial and lateral meniscus stability tests were also normal.  The diagnosis was degenerative arthritis of the right knee with recurrent pain.  X-rays confirmed the presence of arthritis and scarring, status post medical meniscectomy.  The effect on the Veteran's usual occupation was pain with prolonged running or moderate or more activities with similar affect on daily activities.

November 2010 outpatient records reflect complaints of pain on flexion of the right knee.  

In June 2011, the Veteran was afforded another VA examination.  At that time, the examiner noted that the only visible scarring was on the upper portion of the knee, but it was not symptomatic, consistent with the last examination.  The Veteran related that he had constant low-level pain in the right knee.  There was no instability or locking.  He reported occasional swelling after physical examination, but otherwise, he did not have signs of inflammation.  The Veteran described the pain as mostly throbbing and located on the lateral joint lines with occasional pain in the medial joint line and posterior knee.  He had flare-ups of increased pain on a daily basis which lasted a few hours.  His pain was worse at night when he would lie down and go to bed.  He reported that the knee was painful until his sleep medication commenced working.  By the next morning, the intense pain would have gone away.  Flare-ups were also aggravated by bending, squatting, and jumping.  Prolonged standing and walking also caused flare-ups in the past.  He alleviated the flare-ups by resting and elevating the leg.  During a flare-up, there was a decrease in range of motion, but no other functional impairment.  He did not find Naprosyn to be effective.  He did not use any assistive devices.  There were no functional limitations on standing or walking.  There were no other flare-ups or treatment.  The Veteran was able to perform self-care needs and was able to do his yard work and housework.  He did not participate in sports other than fishing.  The Veteran related that he was recently laid off from his job 2 weeks before where he worked in assembly work.  Prior to that job, he was working as a rigger, loading semi trucks  he reported having some difficulty with that job with swatting; however, he was not put on any specific restrictions.  

Physical examination revealed that the Veteran had a 1 centimeter circular scar in the upper medical knee joint which was indented and adhered to the underlying tissue.  There was some mild underlying tissue loss, but there was no pain or restriction of motion.  The other scars could not be seen.  Inspection of the right knee did not reveal any atrophy, posture abnormalities, fixed deformities, or abnormalities of the musculature.  He had painful motion.  There were no spasms, weakness, tenderness, or guarding.  The Veteran was able to flex to 120 degrees with pain at the endpoint and extend to zero degrees with no pain.  The knee joint was stable to varus/valgus, anterior/posterior draw testing.  McMurray's test was negative.  He did not have crepitus on patellar compression testing and there was no joint effusion.  His strength was normal at 5/5 with normal tone and bulk.  Sensation and reflexes were normal.  There was no change in active or passive range of motion during repeat testing and there was no additional loss in range of motion due to the DeLuca factors.  The diagnosis was degenerative arthritis of the right knee with surgical scars.  

Thereafter, an August 2011 VA outpatient record noted that the Veteran was employed.

September 2011 records show that the Veteran reported that his right knee pain often gave out while he was walking which resulted in near falls.  Physical examination revealed continued right knee pain with flexion.  The pain was a 4 on a scale of 1 to 10 with 10 being worse.  Although the Veteran reported instability, there was no ligamentous laxity.  He did have grinding and popping.  X-rays showed tricompartmental osteoarthritis of the right knee, most prominent on the patellofemoral compartment.  It was noted that there had been minimal progression since 2007.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. 38 C.F.R. § 4.71a ; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488   (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation). 
Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).

Diagnostic Codes 5258-5259, concern injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  

Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 

The General Counsel (GC) has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  

The Veteran's right knee has been assigned a 10 percent rating under Diagnostic Code 5259 for his meniscus surgery.  This is  the maximum rating under that code.  However, per the GC opinion, the Board will consider if he may be awarded a separate rating(s) under another diagnostic code(s).  

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

The Veteran has arthritis of the right knee which causes painful flexion as documented on both VA examinations as well as VA outpatient records.  The DeLuca factors are also applicable, as flare-ups occur.  Although flexion has never been shown to be limited to 45 degrees, the Board takes into consideration DeLuca and any additional motion loss due to these factors, as well as the directives of 38 C.F.R. § 4.59.  Accordingly a separate 10 percent rating based on painful and limited motion on flexion is warranted.  However, a 20 percent rating is not warranted as functional impairment of flexion limited to 30 degrees has not been demonstrated.  Further, extension has always been complete and pain-free, so an additional rating based on impairment of extension is not warranted.  

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In this case, the Veteran does not have instability or subluxation of the knee.  Although he reported that his knee gave out of occasion, stability tests consistently showed no instability with all findings were negative in that regard.  As such, a separate rating on that basis is not warranted.  

The Board also has considered the application of other alternative codes, but finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has the type of impairment or disability contemplated by these other Diagnostic Codes.  He also does not have ankylosis of his right knee.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  So DC 5256 does not apply.

In addition, in light of the surgical procedure performed on the right knee, the Board has further considered whether a separate evaluation may be assigned for scarring.  Diagnostic Codes 7801, 7802, 7804, and 7805, are applicable to the Veteran's claim, because those criteria contemplate scars other than of the head, face, or neck.  

Diagnostic Code 7801 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is deep and non-linear, but the Veteran's scarring is not deep or non-linear.  Likewise, while Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and nonlinear and measures an area or areas of 144 square inches (929 square centimeters) or greater, the Veteran's right knee scarring does not cover an area of 144 square inches or more.  Thus, a compensable rating is not warranted under these codes  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  The Veteran's scars are not unstable or painful.  

Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  However, the Veteran's scarring does not cause any functional impairment such that a rating under another code is appropriate.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a separate rating of 10 percent under Diagnostic Code 5260 for impairment of flexion, in addition to the previously assigned 10 percent rating under Diagnostic Code 5259 (the maximum rating under that code).  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been hospitalizations.  In addition, an August 2011 VA outpatient record noted that the Veteran was employed, so marked interference with employment is not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.



ORDER

A rating in excess of 10 percent for a right knee disability based on symptomatic removal of the semilunar cartilage is denied.  

Entitlement to a separate 10 percent rating for a right knee disability based on impairment of flexion is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


